In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 14-661V
                                    Filed: October 18, 2016
                                        UNPUBLISHED
*********************************
PATRICIA ELLIOTT,                                 *
                                                  *
                         Petitioner,              *
v.                                                *
                                                  *       Attorneys’ Fees and Costs;
SECRETARY OF HEALTH                               *       Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                               *
                                                  *
                         Respondent.              *
                                                  *
****************************
Marvin Firestone, Marvin Firestone, MD, JD, and Associates, San Mateo, CA, for
petitioner.
Glenn Alexander MacLeod, U.S. Department of Justice, Washington, DC, for
respondent.


                      DECISION ON ATTORNEYS’ FEES AND COSTS1

Dorsey, Chief Special Master:

         On July 28, 2014, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleged that she suffered a shoulder injury as a result of an influenza
(“flu”) vaccination she received on November 7, 2013. On November 4, 2015, the
undersigned issued a decision awarding compensation to petitioner based on the
parties’ Stipulation. (ECF No. 38).

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       On April 22, 2016, petitioner filed an application for attorneys’ fees and costs
requesting attorneys’ fees in the amount of $35,074.50 and attorneys’ costs in the
amount of $616.98 for a total amount of $35,961.48. (ECF No. 44 at 1).3 In compliance
with General Order #9, petitioner filed a signed statement indicating petitioner incurred
no out-of-pocket expenses. (ECF No. 44 at 20).

        On May 9, 2016, respondent filed a response to petitioner’s application. (ECF
No. 45). In her response, respondent argues that “[n]either the Vaccine Act nor
Vaccine Rule 13 contemplates any role for respondent in the resolution of a request by
a petitioner for an award of attorneys’ fees and costs.” Id. at 1. Respondent adds,
however, that she “is satisfied the statutory requirements for an award of attorneys’ fees
and costs are met in this case.” Id. at 2. Respondent further “asserts that a reasonable
amount for fees and costs in the present case would fall between $15,000.00 to
$22,000.00” citing four “conceded SIRVA” cases where the stipulated award of
attorneys’ fees and costs fell within the given range. (Id. at 3.)

        On June 27, 2016, the undersigned issued an Order indicating her agreement
with the analysis in Stanford v. Sec’y of Health & Human Servs., No. 14-1216V, 2016
WL 3176599 (Fed. Cl. Spec. Mstr. May 16, 2016) regarding the appropriate hourly rate
for the attorneys in petitioner’s counsel’s law firm. (ECF No. 46). The undersigned
further indicated her intent to adopt the Stanford reasoning in this claim and ordered
petitioner to file a supplemental application for attorneys’ fees and costs utilizing the
rates awarded in Stanford. 4 (Id.)

       On July 26, 2016, petitioner filed a supplemental application for attorneys’ fees
and costs, utilizing the hourly rates for counsel awarded in Stanford, and requesting
attorneys’ fees in the amount of $24,860.00 and attorneys’ costs in the amount of
$616.98 for a total amount of $25,476.98. (ECF No. 49 at 1).

        On August 11, 2016, respondent filed a response to petitioner’s supplemental
application. (ECF No. 50). In her response, respondent indicates that she “adopts []
her previous response to petitioner’s initial fee request, and proffers that a reasonable
amount for fees and costs in the present case falls between $15,000.00 and 22,000.00”
citing the same four conceded SIRVA cases as cited in her initial response. (ECF No.
50 at 1-2).

        On October 7, 2016, petitioner filed supporting evidence for her requested costs.
(ECF No. 54). Petitioner’s supplemental application for attorneys’ fees and costs is now
ripe for adjudication.

3
 All pin cites in this decision will reference the page number assigned by CM/ECF at the top of each
page.
4
 In Stanford, Marvin Firestone was awarded a rate of $400.00 per hour, and Michael Firestone was
awarded a rate of $260.00 an hour. Stanford, 2016 WL 3176599, at *1-2.
                                                    2
       The undersigned fully agrees with the Stanford analysis regarding appropriate
hourly rates for petitioner’s counsel, Marvin Firestone and Michal Firestone, and adopts
the same reasoning in this case. Furthermore, the undersigned has reviewed the billing
records submitted with petitioner’s request. In the undersigned’s experience, the
request appears reasonable, and the undersigned finds no cause to reduce the hours or
rates requested in petitioner’s supplemental application for attorneys’ fees and costs.5

      The Vaccine Act permits an award of reasonable attorneys’ fees and costs.
§ 15(e). Based on the reasonableness of petitioner’s request, the undersigned
GRANTS petitioner’s supplemental application for attorneys’ fees and costs.

      Accordingly, the undersigned awards the total of $25,476.986 as a lump
sum in the form of a check jointly payable to petitioner and petitioner’s counsel,
Marvin Firestone.

        The clerk of the court shall enter judgment in accordance herewith.7

IT IS SO ORDERED.

                                                          s/Nora Beth Dorsey
                                                          Nora Beth Dorsey
                                                          Chief Special Master




5
 The undersigned notes that petitioner has requested a rate of $165 for the paralegal services of Patricia
Barrick, a registered nurse and paralegal, based upon Ms. Barrick’s experience and credentials the
undersigned finds this a reasonable rate for her paralegal services. (ECF No. 49 at 9). Ms. Barrick has
worked with Marvin Firestone as a psychiatric nurse for 43 years, and as a paralegal since 1981. (Id.).
6
 This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all
charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, § 15(e)(3) prevents an attorney from charging or collecting fees (including costs) that would
be in addition to the amount awarded herein. See generally Beck v. Sec’y of Health & Human Servs.,
924 F.2d 1029 (Fed. Cir.1991).

7
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                     3